Title: To George Washington from Peter Van Rensselaer, 1 December 1780
From: Van Rensselaer, Peter
To: Washington, George


                        
                            Albany 1 Decemr 1780
                        
                        In my last I Informed your Excellency That for want of a Supply of Money &ca: the Artificers under my
                            Direction had Quit the works, But can now with great pleasure Inform your Excellency that I have with great Difficulty and
                            fair promises got them at work again.
                        I have the honour to Inclose your Excellency my Return for the Month of Novemr Since my last Monthly Return,
                            and am Most Respectfully Your Excellencies Most Obedt Servant
                        
                            P. Van Rensselaer
                            Publicstorekeeper
                        
                    